Order issued October 1          , 2012




                                               In The
                               (Court uf Apprats
                         IfTM! Distritt if a'exas at Dallas
                                         No. 05-12-00386-CV


                     KSWO TELEVISION CO., INC., ET AL., Appellants
                                                 V.
                 KFDA OPERATING COMPANY, LLC, ET AL., Appellees


                                             ORDER

       We GRANT appellants' unopposed motion for an extension of time to file a reply brief.

Appellants shall file their reply brief on or before October 12, 2012.